                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

 Minor J.S. by her Next Friend NATHAN
 SEARCY, and JAMIE AND NATHAN
 SEARCY, Individually,

                                Plaintiffs,          Case No. 2:16-cv-04266-NKL

 v.

 UNITED STATES OF AMERICA,

                                Defendant.


                                    ORDER OF DISMISSAL

       Having approved the settlement of this case, Doc. 153, and it appearing that no issue

remains for the Court’s determination, Doc. 154, it is hereby

       ORDERED that the above-styled action is DISMISSED in its entirety, with prejudice.

Each party shall bear its own costs, expenses, and fees not previously allocated by order of the

Court. By virtue of this Order of Dismissal, the Court is divested of jurisdiction over this action,

the parties’ settlement, and the United States as a party herein.



                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: June 6, 2019
Jefferson City, Missouri




         Case 2:16-cv-04266-NKL Document 155 Filed 06/06/19 Page 1 of 1
